52 F.3d 330NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Donald FOX, Appellant,v.Donna E. SHALALA, Secretary, Department of Health and HumanServices, Appellee.
No. 94-3518.
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 12, 1995.Filed:  Apr. 24, 1995.

Before MAGILL and HANSEN, Circuit Judges, and GOLDBERG,* Judge.
PER CURIAM.


1
Donald Fox appeals from the decision of the district court1 affirming the final decision of the Secretary of Health and Human Services and denying disability insurance and supplemental security income benefits under Titles II and XVI of the Social Security Act.  We affirm.


2
Fox applied for benefits, alleging disability due to a muscle disease, low back pain, neck pain and depression.  The administrative law judge (ALJ) denied his benefits application, concluding that although Fox could not return to his past work, he could perform sedentary work.  The district court affirmed the ALJ's decision, concluding that substantial evidence in the record supports the ALJ's decision.


3
After careful review of the record, we conclude that the Secretary's denial of benefits is supported by substantial evidence in the record for the reasons stated in the district court's order, and affirm the judgment of the district court.  See 8th Cir.  R. 47B.



*
 The Honorable Richard W. Goldberg, Judge, United States Court of International Trade, sitting by designation


1
 The Honorable Edward J. McManus, Senior Judge, United States District Court for the Northern District of Iowa